Citation Nr: 1456562	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  08-26 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for cervical myofascitis. 

2.  Entitlement to a rating in excess of 10 percent for myofascitis of the thoracolumbar spine from November 1, 2004 to April 24, 2011; and a 20 percent rating from April 25, 2011. 

3.  Entitlement to a compensable rating for bilateral pes planus with bilateral plantar fasciitis, from November 1, 2004 to May 18, 2009; a rating in excess of 10 percent from May 19, 2009 to April 24, 2011; and a rating in excess of 50 percent from April 25, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active duty from March 1982 to October 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and September 2007 rating decisions by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In June 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record. 

This case was previously before the Board in September 2010 and December 2013, at which times the claim was remanded for additional development.  In September 2010 the Board remanded the increased rating claims for cervical and thoracolumbar myofascitis, each separately evaluated, as well as what was then characterized as plantar fasciitis, previously evaluated as bilateral peripheral vascular disease. 

In a December 2011 supplemental statement of the case, the RO awarded a 50 percent evaluation for bilateral pes planus which was combined with plantar fasciitis, effective from April 25, 2011; and also a 20 percent rating for myofascitis of the thoracolumbar spine evaluated effective from April 25, 2011.  The rating for cervical myofascitis was continued as 20 percent disabling. These ratings were effectuated in a March 2012 rating decision. 

In December 2013 the Board denied entitlement to ratings higher than assigned for the feet disabilities.  The issues of entitlement increased ratings for cervical myofascitis and myofascitis of the thoracolumbar spine were remanded for additional records and to obtain a medical opinion on the severity of the cervical and thoracolumbar spine disabilities, if warranted.

Thereafter, the Veteran appealed the Board's December 2013 decision to the U.S. Court of Appeals for Veterans Claims, and pursuant to a joint motion for partial remand, the Board's December 2013 decision was vacated and remanded, to the extent that it denied increased ratings for the feet disabilities.  Specifically the joint motion noted that the Board should have considered 38 C.F.R. § 4.71a, Diagnostic Code 5284 for the feet disabilities to the extent that it allowed for separate ratings for each foot.  The case is now returned to the Board.

The issue of entitlement to an increased rating higher than 20 percent for the thoracolumbar spine disability from February 10, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's cervical spine disability is manifested by forward flexion most severely limited to 30 degrees, with painful motion, and some complaints of radiating pain and numbness into the bilateral upper extremities, with normal sensory, neurological, and motor examinations.  

2.  From November 1, 2004 to April 24, 2011, the Veteran's thoracolumbar spine disability is manifested by minimal functional impairment.

3.  From April 25, 2011 to February 9, 2014, the Veteran's thoracolumbar spine disability is manifested by forward flexion most severely limited to 40 degrees with findings of functional impairment due to pain.

4.  From November 1, 2004 to May 18, 2009, the impairment associated with the Veteran's bilateral pes planus with bilateral plantar fasciitis disability equated to moderate foot injury, but no more than mild acquired flat foot disorder.

5.  From May 19, 2009 to April 24, 2011, the impairment associated with the bilateral pes planus with bilateral plantar fasciitis equated to no more than moderate foot injury and moderate bilateral acquired flat foot disorder. 

6.  From April 25, 2011, the impairment associated with the bilateral pes planus with bilateral plantar fasciitis equated to no more than moderately severe foot injury; and is assigned a 50 percent disability evaluation for bilateral pes planus with bilateral plantar fasciitis, which is the maximum evaluation for pes planus; so a higher evaluation for bilateral pes planus with bilateral plantar fasciitis is not available.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 20 percent for cervical myofascitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (DC) 5237 (2014).

2.  The criteria for an evaluation in excess of 10 percent, effective November 1, 2004 to April 24, 2011, for thoracolumbar myofascitis are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5243-5242 (2014).

3.  The criteria for an evaluation in excess of 20 percent, effective April 25, 2011 to February 9, 2014, for thoracolumbar myofascitis are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5243-5242 (2014).

4.  The criteria for separate 10 percent ratings, but no higher, for each foot for bilateral pes planus with bilateral plantar fasciitis from November 1, 2004 to May 18, 2009 are met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Codes 5276, 5284 (2014). 

5.  The criteria for separate 10 percent ratings, but no higher, for each foot for bilateral pes planus with bilateral plantar fasciitis from May 19, 2009 to April 24, 2011 are met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Codes 5276, 5284 (2014). 

6.  The criteria for a rating in excess of 50 percent for bilateral pes planus with bilateral plantar fasciitis from April 25, 2011 have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Code 5276 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim(s).  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO provided the Veteran notice by letters dated in April 2005, October 2005, and February 2008.  The case was readjudicated in an August 2008 statement of the case and supplemental statements of the case dated from December 2009 to August 2014, thereby curing any error in the timing of the notice.  Neither the Veteran, nor his representative, has alleged error in VA's notice to the Veteran in this appeal.  Hence, the duty to notify has been satisfactorily met. 

VA has obtained service treatment and personnel records, assisted the Veteran in obtaining evidence (post-service VA and private outpatient treatment records), and provided VA examinations to address the disabilities on appeal.  The examination reports addressed all the pertinent issues.  

VA also afforded the Veteran the opportunity to give testimony before the Board.  The Board hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

II.  Increased Ratings

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2014).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155 (West 2002); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993). 

A.  Cervical Spine

The RO granted service connection for the Veteran's cervical spine disability (characterized as myofascitis of the neck) in a February 2005 rating decision assigning a 20 percent rating, effective November 1, 2004, the day after the Veteran's separation from military service.  The Veteran requested an increase in disability rating in March 2005.  During the course of the appeal, the RO instead reduced, but then reinstated the Veteran's disability rating for his cervical spine.  See rating decisions dated November 2006, April 2007, September 2007, August 2008, and December 2009.  Notwithstanding the reduction in disability rating through the course of the appeal, the Veteran's disability rating for his cervical spine remains 20 percent, effective November 1, 2004.  

The Veteran continues to assert entitlement to a rating higher than 20 percent for his cervical spine disability.  At his June 2010 Board hearing he testified as to having pain in his neck that radiated into his arms and hands, limitation of motion of the neck due to pain, muscle spasms, and headaches, which he attributed to his cervical spine disability.  See Board hearing testimony, pp. 11-12.

The Veteran's cervical spine disorder is rated by analogy rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5299-5237, for cervical strain.  See 38 C.F.R. §§ 4.20, 4.27 (2014) (when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition).

DCs 5235 to 5243 are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (unless DC 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degree; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent disability rating.  

Forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent disability rating.  

Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating. 68 Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, DC 5242 (2013)).

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

The Veteran's cervical spine range of motion was most severely limited to 30 degrees of forward flexion on VA examination in April 2011.  The Veteran also complained that he had pain throughout the range of motion.  However, there was no additional loss of motion after repetition.  Extension was to 20 degrees with pain at end of range of motion.  Prior to this examination, a pre-separation examination in August 2004 also notes that forward flexion in the cervical spine was to 30 degrees with pain elicited at 30 degrees, and extension to 25 degrees, with pain elicited at 25 degrees.  A September 2006 VA examination showed forward flexion to 45 degrees with pain beginning at 30 degrees, with no change after repetition.  The same findings were noted for extension.  A May 2008 x-ray examination also showed, in addition to other findings, limited mobility of the cervical spine on lateral flexion and extension.  A September 2012 private treatment record noted normal range of motion of the cervical spine in all ranges, with no instability.  On most recent examination in February 2014, VA examination showed forward flexion to 40 degrees with no objective evidence of painful motion.  Extension was to 35 degrees, also with no objective evidence of painful motion.  

None of the medical findings of record indicate any ankylosis of the cervical spine.  As the medical evidence does not indicate 15 degrees of forward flexion or ankylosis of the cervical spine, these findings do not warrant a rating higher than 20 percent under DC 5242.

Even though the Veteran complained of pain in all movements on examination in April 2011, pain by itself does not warrant a higher rating unless it results in functional impairment.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The Veteran was still able to move his cervical spine to 30 degrees of forward flexion in April 2011 in spite of the pain.  Also, later examination showed even greater range of motion, with the most recent examination in February 2014 showing 40 degrees of flexion and 35 degrees of extension with no pain on movement during these motions.    

As a whole, even with taking the Veteran's complaints of pain into account, the medical evidence more closely approximates the criteria for a 20 percent rating under DC 5242.  The Veteran's complaints of pain in all ranges of forward flexion in April 2011 are not consistent with ankylosis, given that he was still able to move his cervical spine past 0 degrees, and he was later shown to have even greater range of motion in the cervical spine on examination in February 2014.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, 28th edition, p. 86.  The Veteran's cervical spine is not immobile or consolidated.  Also, as he could move his neck past 15 degrees of forward flexion, he did not meet the criteria for the next higher rating under DC 5242.  Therefore, a higher rating based on limitation of motion is not warranted.

In addition, a rating higher than 20 percent is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as the Veteran has not been diagnosed with intervertebral disc syndrome of the cervical spine.  The medical evidence also does not demonstrate any impairment akin to intervertebral disc syndrome in that the Veteran has never had any physician-prescribed bed rest with a total duration of at least four weeks, which is required for the next higher 40 percent rating,  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

In addition to considering the orthopedic manifestations of the Veteran's cervical spine disability, VA regulations also require that consideration be given to any objective neurologic abnormalities associated with this disability, which are to be evaluated separately under an appropriate diagnostic code. 

VA examination in August 2004 showed that there were no peripheral nerves involved in the Veteran's cervical spine disability.  Upper extremity neurological examination and motor function, as well as sensory function were normal.  On examination in September 2006 the Veteran denied any neurological deficits associated with his cervical spine disability.  Specifically there were no complaints of numbness, weakness, bladder complaints, bowel complaints, or erectile dysfunction.  Sensory and motor examination were normal in the upper extremities.  

An October 31, 2008 VA treatment record shows the Veteran complained of chronic neck pain with radiculopathy, which had been unresponsive to conservative treatment.  He was given a cervical epidural steroid injection.  The assessment was neck pain with radiculopathy.  As noted above, the Veteran testified at the June 2010 Board hearing as to radiating pain and numbness into his arms and hands, which he attributed to his cervical spine disability.  The Veteran also complained on VA examination in April 2011 that he had neck pain that radiated into both arms and that he sometimes got numbness and tingling, slightly worse on the right side.  On objective evaluation, however, the Veteran was intact neurologically in the upper extremities.  Sensory and motor examination was normal in the upper extremities.  A September 2012 private treatment record noted normal tone and strength of the posterior cervical paraspinals.  

VA examination in February 2014 also showed normal sensory and muscle examination in the upper extremities.  The examiner determined that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy associated with his cervical spine disability.  The Veteran also did not have any other neurologic abnormalities related to the cervical spine disability such as bowel or bladder problems due to cervical myelopathy.  

On the basis of these findings, notwithstanding the Veteran's complaints, separate evaluations for neurological impairment of the upper extremities is not warranted, as there are no objective findings that demonstrate that the Veteran has any neurological disabilities associated with his cervical spine disability that would be severe enough to warrant a compensable rating.  Even though the Veteran was found to have complaints of neck pain with radiculopathy and had a steroid injection for this complaint in October 2008, none of the studies examining the neurological, sensory, and motor functioning of the upper extremities showed any impairment.  For these reasons, separate compensable ratings for any neurological impairment in the upper extremities are not warranted.  

The Board finds that, based on the evidence of record, the Veteran's cervical spine disability does not warrant a rating higher than 20 percent based on limitation of motion under 38 C.F.R. § 4.71a, DC 5237.  There is no medical evidence that the 20 percent rating assigned does not adequately compensate the Veteran for his functional limitations. 

The Veteran has submitted statements that he has numbness and tingling, as well as radiating pain in his upper extremities.  He is competent to report symptoms associated with his cervical spine disability.  However, his complaints regarding radiating pain into his upper extremities have been inconsistent.  He denied any problems in September 2006, complained of radiating pain in 2008, 2010, and 2011, but again denied any problems in February 2014.  Most importantly, however, none of the studies that were performed to test sensory, neurological, and motor impairment in the upper extremities show any impairment to support the Veteran's complaints.  The rating code allows for a compensable rating for wholly sensory impairment, but in this case even sensory evaluation in the upper extremities has been normal.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  Thus, with consideration of his inconsistent statements concerning whether he has radiculopathy in the upper extremities, the medical findings in this case are more probative than the Veteran's subjective complaints.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the severity of the clinical manifestations of his cervical spine disability and neurological impairment, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  And, even if his opinion were entitled to be accorded greater probative value, it is far outweighed by the medical evidence of record demonstrating clinical analysis of the cervical spine.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For all the foregoing reasons, the Board finds that there are no objective medical findings that would support the assignment of a rating in excess of 20 percent for the cervical spine disability.  Therefore, entitlement to an increased rating for the cervical spine disability is denied.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted. 

B.  Thoracolumbar Spine

The RO granted service connection for myofascitis of the thoracolumbar spine in March 2005, assigning a 10 percent rating, effective November 1, 2004.  During the course of the appeal the RO granted an increased rating of 20 percent for the thoracolumbar spine disability, effective April 25, 2011.  

The Veteran testified at the June 2010 Board hearing that he experienced daily back pain that radiated down to his lower extremities, and that he was extremely limited in bending, stooping, running, and bicycling.  See Board hearing transcript, pp. 4-5.  He also stated that his back had given out on him causing him to fall and need to walk with a walker or cane.  Id. at 7.

The Veteran's thoracolumbar spine disability is rated by analogy under 38 C.F.R. § 4.71a, DCs 5237 for lumbar strain.  As noted above with respect to the cervical spine disability, DCs 5235 to 5243 are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (unless DC 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).

Under the General Rating Formula for Diseases and Injuries of the Spine, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent disability rating.  

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating.  38 C.F.R. § 4.71a, DC 5237 (2014).

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal flexion of the thoracolumbar is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Regarding a disability rating based on limitation of motion, effective November 1, 2004 to April 25, 2011, range of motion in the lumbar spine was full.  On the pre-separation VA examination in August 2004, range of forward flexion was to 90 degrees with no pain, and extension was to 30 degrees with no pain.  There was no additional limitation of motion limited by pain, fatigue, weakness, or lack of endurance or incoordination.  A September 2006 VA examination report also shows full range of motion of the thoracolumbar spine to 90 degrees of flexion and 30 degrees of extension, with no change after repetition.  It was noted that the Veteran's spine involved minimal physical disability.  The medical evidence does not show that the combined range of motion of the thoracolumbar spine was not greater than 120 degrees; or that there was muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  VA examination in August 2004 shows no muscle spasm on objective evaluation.  The September 2006 VA examination report also shows no muscle spasm or tenderness to palpation of the spine.

It is also worth mentioning that on VA examination in October 2009 and again in April 2010 and May 2010, the Veteran complained of significant back pain, but was observed moving and sitting for prolonged periods without seeming to be in pain, no facial grimacing, etcetera.  An October 2009 VA treatment record notes that the Veteran stated that he was in pain at a level of 9 out of 10, but that he walked into the examination room comfortably and sat down in the chair, appearing in no distress.  After being asked to explain the pain level he reportedly became "very upset" and said "'you want me to tell you a pain level that you decide,'" and walked out of the office without completing the visit.  Again, on examination in May 2010, even though the Veteran complained of back pain at a level of 6 out of 10, he was observed sitting for a long period without grimacing or complaining of low back pain.  He also was observed reaching for his cane as he dropped it, leaning forward in sitting and catching it before it hit the ground, all without grimacing.  It was noted that his complaints of low back pain continued to be inconsistent with his demonstrated actions, as had been noted in April 2010.

These findings do not warrant a rating higher than 10 percent on the basis of limitation of motion of the spine.  

Effective April 25, 2011, at most the medical evidence shows limitation of forward flexion of the thoracolumbar spine to 40 degrees due to pain, even after repetitive motion, which would not warrant a rating higher than 20 percent under the General Rating Formula for Diseases and Injuries of the Spine.  See e.g., VA examinations dated in April 2011 and February 2014.  There also are no findings of ankylosis.  

Private treatment records show that on July 2, 2012 the Veteran underwent lumbar fusion of L4-5 & L5-S1 after complaints of increased back pain radiating to the lower extremities.   After the procedure, x-ray examination in July 10, 2012 and later in September 2012 noted pedicle screw fixation from L4 to S1 with all screws in good position and interbody cage(s) at L4-5 and L5-S1 in good position.  The Veteran indicated that the pain was improving after the surgery.

A higher rating of 40 percent is not warranted based on this medical evidence, as forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, is not demonstrated.  

No additional compensation for functional loss resulting from factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. 202, 204-07 (1995) is warranted, as this impairment has been addressed by the 20 percent rating. 

The medical evidence of record shows that the Veteran does not have any incapacitating episodes as contemplated by VA regulations.  Specifically there are no instances of doctor-prescribed periods of bed rest.  The Veteran was restricted in his activity from bending, twisting, and lifting weight after the July 2012 surgery but was not shown to be restricted to his bed.  Also, none of the medical findings show a diagnosis of intervertebral disc syndrome of the thoracolumbar spine.  While the Veteran has complained of significant functional impairment as a result of his thoracolumbar spine disability, the regulations specify that incapacitating episodes are more than just a period of flare-up of back pain requiring rest.  See Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1):  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

As the VA examinations in the file specifically show that there are no instances of incapacitating episodes within 12 month periods, a rating for the Veteran's lumbar spine under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

The Board has considered whether a separate neurological rating is warranted for the thoracolumbar spine disability, as contemplated by the regulations.  The RO already granted separate staged ratings for neurological impairment in the right and left lower extremities, each extremity rated 10 percent disabling, effective February 2, 2008, 20 percent, effective April 29, 2010, and 60 percent, effective April 25, 2011; fecal incontinence, rated as 30 percent disabling, effective April 2, 2008; and urinary incontinence, rated 20 percent disabling, effective April 2, 2008.  These disability ratings are not on appeal.

Prior to February 2, 2008 for the lower extremities or April 2, 2008 for urinary or fecal incontinence, the evidence does not support separate neurological ratings.  The August 2004 VA examination report shows no evidence of bowel dysfunction, bladder dysfunction, or erectile dysfunction.  Lower extremity neurological and motor function was normal.  Sensory function also was normal.  A January 2005 private treatment record notes that the Veteran denied any pain radiating to the lower extremities, numbness, tingling, or bowel, bladder, or sphincter dysfunction.  The September 2006 VA examination report also shows no bladder complaints, bowel complaints, erectile dysfunction, numbness, or weakness, associated with the thoracolumbar spine disability.  

The Veteran was seen in the emergency room on February 2, 2008 for low back pain radiating to his lower extremities.  He denied any incontinence to urine or stools.  An EMG study in August 2008 showed a normal study of the bilateral lower extremities and no evidence of thoracolumbar radiculopathy, plexopathy, or neuropathy although the RO assigned a compensable rating for neurological impairment of the bilateral lower extremities, effective February 2, 2008.

To the extent that the Veteran argues that he should be entitled to a higher rating for his thoracolumbar spine disability, his opinion is far outweighed by the detailed opinions provided by the medical professionals who examined the Veteran's spine and reported in detail all facets of impairment involved.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

For all the foregoing reasons, the Board finds that a rating higher than 20 percent is not warranted for the thoracolumbar spine disability.  There are no objective medical findings that would support the assignment of a rating in excess of 20 for the spine.  Therefore, entitlement to an increased rating higher than 20 percent for the thoracolumbar spine is denied.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted. 

C.  Plantar Fasciitis and Pes Planus

The Veteran initially filed a claim for compensation for pes planus and plantar fasciitis in July 2004, prior to his separation from the military on October 31, 2004.  In a February 2005 rating decision, the RO granted service connection for bilateral peripheral vascular disease and pes planus, assigning two 0 percent ratings, effective November 1, 2004.  Pes planus was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276 for acquired flatfoot; and bilateral peripheral vascular disease was evaluated by analogy under the muscle codes for movements of the forefoot and toes, Muscle Group X.  See 38 C.F.R. § 4.73, DCs 5399-5310.  See 38 C.F.R. §§ 4.20, 4.27 (2014) (when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition).

After the Veteran complained of pain with prolonged standing in a March 2005 statement, the RO recharacterized the Veteran's peripheral vascular disease as plantar fasciitis in November 2006 and September 2007 rating decisions, and confirmed the 0 percent rating under DCs 5399-5310.  The Veteran filed a notice of disagreement with the RO's decision in January 2008; an August 2008 statement of the case was issued addressing the 0 percent rating for plantar fasciitis, and a timely VA Form 9 was received in August 2008, as well.

On May 19, 2009, the RO received a statement from the Veteran that he wished to file an increased rating for bilateral peripheral vascular disease (which had been recharacterized as plantar fasciitis and was already on appeal), and bilateral pes planus.

In October 2009 the RO granted an increased rating of 10 percent for bilateral pes planus, effective May 19, 2009, which the RO indicated was the date of the Veteran's increased rating claim.  

After the Board remanded the issue of entitlement to a compensable rating for plantar fasciitis in September 2010 noting that the medical evidence did not differentiate between the symptoms associated with pes planus and plantar fasciitis, the RO granted an increased rating of 50 percent for bilateral pes planus combined with plantar fasciitis in a March 2012 rating decision, effective April 25, 2011, the date of a VA examination.  The 50 percent rating was assigned under DC 5276 for acquired flatfoot.  The rating code sheet notes that the 0 percent rating under the muscle codes, DCs 5399-5310 for plantar fasciitis, effective November 1, 2004 to April 25, 2011 remains.

In its previous December 2013 decision in which the Board denied entitlement to higher ratings for the Veteran's bilateral pes planus with bilateral plantar fasciitis, the Board noted that in March 2008 it was clinically determined that there was no evidence of claimed bilateral peripheral vascular disease.  The Board further continued to evaluate the Veteran's pes planus and plantar fasciitis disabilities under 38 C.F.R. § 4.72, Diagnostic Code (DC) 5276, acquired flatfoot (pes planus). 

The Board considered whether higher ratings were warranted under other diagnostic codes, including 38 C.F.R. § 4.71a, DC 5284, which addresses other foot injuries, and implicitly allows separate ratings for each foot.  At that time the Board determined that rating impairment of the feet under DC 5284 in addition to rating the impairment under DC would result in pyramiding, i.e., rating the same symptoms under separate diagnostic criteria, which is impermissible.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, as noted above, the Court granted parties' join motion for partial remand (JMPR) of the Board's December 2013 decision on the basis that the Board should have considered whether the Veteran could have received two separate ratings for each foot under Diagnostic Code 5284 in lieu of a single rating under Diagnostic Code 5276 (rather than in addition to this rating).  See JMPR pp. 3-5.  The JMPR further mentioned that the Board assessing that the Veteran's foot symptoms were "largely described" in the rating criteria for DC 5276 meant that the Veteran's plantar fasciitis was not actually described in that rating criteria.  Id. at 3.

Therefore, pursuant to the Court's remand, the Board will consider whether the Veteran's foot disabilities are best compensated with the application of two separate ratings under DC 5284, in lieu of a single rating under DC 5276.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, other foot injuries are rated on the basis of whether they are moderate, which warrants a 10 percent rating; moderately severe, which warrants a 20 percent rating; or severe, which warrants a 30 percent rating.  Note: with actual loss of use of the foot, rate as 40 percent.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, bilateral acquired flatfoot is rated as follows:

 A 0 percent rating is assigned for mild symptoms, relieved by built-up shoe or arch support. 

A 10 percent disability rating is assigned for moderate symptoms: weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet.

A 30 percent rating is assigned for severe symptoms: objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities. 

A schedular maximum 50 percent rating is assigned for pronounced symptoms: marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances. 


i)  November 1, 2004 to May 18, 2009

An August 2004 medical examination report for VA purposes showed that the Veteran complained of pain and stiffness of the feet with standing and walking on weight bearing, limiting his ability to walk and run.  Orthotic shoe inserts had been prescribed.  The Veteran reported two occasions in the past month where time had been lost due to pain in his feet.  On physical examination, the Veteran's gait was normal, and it was reported that there were no signs of abnormal weight bearing. He required ortho inserts with good results.  The diagnoses included bilateral pes planus.  It was mentioned that weight bearing X-rays of the bilateral feet confirmed loss of arch.  Bilateral peripheral vascular disease was also diagnosed.  In a March 2005 VA medical examination report it was indicated that there was no pathology to render a diagnosis of bilateral peripheral vascular disease.

VA treatment records from January 2008 show that the Veteran reported that he needed new inserts and that he continued with night splints.  A consultation to podiatry and new inserts, antishox, was planned. 

In a November 2008 VA podiatry examination, the Veteran complained of pain in his feet.  Bilateral plantar fasciitis was reported.  It was stated that he had tried all conservative treatment, ice, physical therapy (PT), custom inserts, and injection therapy.  The Veteran ambulated with a cane, and he had antalgia with his walking.  The examination showed a bilateral arch was intact on weight bearing, it was not prominent. 

Based on the evidence of record, the Board finds that the disability picture associated with the Veteran's service-connected bilateral pes planus, from November 1, 2004 to May 18, 2009, most closely approximates the criteria for a moderate foot injury under DC 5284, which warrants a 10 percent rating for each foot. 

The evidence shows that during this period the Veteran's symptoms include complaints of bilateral foot pain for which shoe inserts or shoe supports were prescribed more than once.  He reportedly tried various treatments for his bilateral pes planus and fasciitis problems without success.  From an objective standpoint, his gait was initially described as normal and then antalgic, using a cane.  

Ratings higher than 10 percent are not warranted under DC 5284, as the impairment in the feet is not moderately severe.  His symptoms mostly involve pain with some findings of antalgic gait; but do not include any additional findings, especially objective findings, that would warrant a moderately severe foot disability.

In addition a compensable rating is not warranted under DC 5276, as consistently during this time there were no signs of abnormal weight-bearing.  It is important to point out that while some symptoms like bilateral foot pain and an antalgic gait have been reported, from November 1, 2004 to May 18, 2009 the medical evidence does not show the Veteran had bilateral foot impairment equating to moderate disablement or a 10 percent rating for acquired flat foot.  There were no symptoms such weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, or pain on manipulation and use of the feet. 

As the rating code sheet notes that the 0 percent rating under the muscle codes, DCs 5399-5310 for plantar fasciitis, effective November 1, 2004 to April 25, 2011 remains, the Board will discuss whether a higher rating is warranted under this diagnostic code.  The medical evidence does not show any impairment akin to a moderate muscle impairment in Muscle Group X, which is required to warrant a minimum 10 percent rating under 38 C.F.R. § 4.73, DC 5310.  See also 38 C.F.R. § 4.56, Evaluation of Muscle Disabilities (a slight muscle disability involves a simple sound of muscle without debridement or infection; service department record of superficial wound with brief treatment and return to duty; healing with good functional results; no cardinal signs or symptoms of muscle disability; objective findings of minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; no impairment of function or metallic fragments retained in muscle tissue).  For this reason any higher rating from November 1, 2004 to April 25, 2011 for plantar fasciitis under the muscle diagnostic codes is not warranted.

The Board has considered the Veteran's statements with regard to the severity of his bilateral foot disability and associated symptoms.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing chronic pain or discomfort in his feet.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran provided lay evidence with respect to the presence of pain and stiffness of the feet with standing and walking on weight bearing, limiting his ability to walk and run.  He is competent to provide such statements, and the Board finds that the Veteran's statements are credible.  However, with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise where the types of findings required are not readily observable by a lay person, which includes whether the Veteran's symptoms result in functional impairment.  Therefore, the objective medical findings provided by the Veteran's VA examination in August 2004 has been accorded greater probative weight where applicable.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

For the reasons and bases discussed, the Board finds that separate 10 percent ratings are warranted for each foot under DC 5284 from November 1, 2004 to May 18, 2009; to the extent that any further increase is denied, the preponderance of the evidence is against the claim, and the doctrine of reasonable doubt is not for application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

ii)  May 19, 2009 to April 24, 2011

In a May 2009 statement, the Veteran reported worsening pain and limited mobility associated with his bilateral pes planus. 

A VA compensation examination was performed in October 2009.  The Veteran reported worsening pain in his feet since 2004.  He had had cortisone shots without significant help.  The pain in the bottom of his feet was worse in the morning.  He had not been hospitalized nor had foot surgery.  Pain while standing, walking, or at rest was reported.  He was unable to stand for more than a few minutes or walk more than a few yards.  He used a walker for feet, knee, and back conditions.  He wore shoe inserts, the efficacy of which was described as fair. 

The examination of the right and left foot revealed no evidence of instability, weakness, or abnormal weight bearing.  There was objective painful motion and tenderness, especially the plantar heel.  Regarding Achilles alignment, non-weight bearing and weight bearing was normal.  There was no malalignment of the feet or pronation.  Arches were present on weight bearing and non-weight bearing.  The weight bearing line was medial to great toe with decreased arch on weight bearing, bilaterally.  The Veteran's gait was described as antalgic, using a rolling walker.  The diagnoses were: Pes planus, bilateral; and plantar fasciitis, bilaterally.  The effects of the problems on his daily activities were described as mild to moderate, and severe regarding activities involving sports.  It was reported that the Veteran was not employed because he had lost a contract due to the poor economy. 

A VA podiatry examination report in April 2010 shows that the Veteran complained of tingling, burning, and numbness on the bottom of his feet.  He reported some relief with orthotics.  He also complained of chronic intermittent plantar fasciitis and bilateral arch pain.  Chronic plantar fasciitis and flexible pes planus of both feet was diagnosed. 

During the period from May 19, 2009 to April 24, 2011, notwithstanding the Veteran's May 2009 complaints of worsening pain, the evidence shows that the Veteran continued with complaints of bilateral foot pain, along with other symptoms, including tingling, burning, and numbness of the plantar surfaces of the feet, reportedly affecting his ambulation.  Some fair efficacy using orthotics was reported.  But most notably during this time were objective evidence of painful motion of the feet bilaterally.  Also weight bearing lines were medial to great toe. 

These findings equate to separate 10 percent ratings under DC 5284 for moderate foot injuries, but no more. The effects of the Veteran's foot disabilities on daily activities were described as mild to moderate in October 2009.  This does not more nearly approximate the criteria for severe foot injuries under DC 5284.

In addition a rating higher than 10 percent is not warranted under DC 5276.  The medical evidence during this period does not show objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, that are the necessary requirements for a higher, 30 percent disability evaluation under DC 5276. 

The Board has reviewed the entirety of the record for the period from May 19, 2009 to April 24, 2011, and finds that separate ratings in excess of 10 percent for the Veteran's service-connected bilateral pes planus during this period are not available. 

The Board has also considered the Veteran's statements with regard to the severity of his bilateral foot disability from May 19, 2009 to April 24, 2011.  While the Veteran is competent to report on certain factual matters concerning his feet, and provide lay evidence concerning his symptoms, the rating criteria requires medical expertise.  The objective medical findings are accorded greater probative weight here.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

The Board finds that the preponderance of the evidence is against the claim for ratings in excess of separate 10 percent ratings for bilateral pes planus from May 19, 2009 to April 24, 2011. And as the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 . 

iii)  From April 25, 2011

In April 2011, a VA compensation examination was performed.  The Veteran complained of progressively worsening foot symptoms, poor response to treatment.  He reported flare-ups of foot pain 1 to 3 times per month that lasted 1 to 2 days.  He was unable to stand for more than a few minutes or walk more than a few yards.  He used orthotic inserts, the efficacy of such was poor.  The examination showed evidence of painful motion bilaterally.  On weight bearing there was inward bowing bilaterally, and arches were not present on weight bearing.  Location of weight bearing was medial to great toe.  Mild pronation on the right was reported. There was tenderness over the heels.  The diagnosis was plantar fasciitis bilaterally.  The effect on the Veteran's daily activities was described as moderate to severe.  It was reported that the Veteran was employed full time and he had missed 2 days in the last 12 months because of his feet. 

The Veteran was assigned for a 50 percent rating for bilateral foot disabilities based on this impairment under 38 C.F.R. § 4.71a, DC 5276 for acquired flatfoot, which is the highest schedular rating available under that diagnostic code.  The Board finds that the disability picture associated with the Veteran's service-connected bilateral pes planus, from April 25, 2011 does not warrant a higher rating.  

The Board has considered whether higher ratings under Diagnostic Code 5284 are warranted through the application of separate ratings for each foot.  However, while the evidence shows that the severity of his bilateral foot disabilities reaches a pronounced rating under the provisions applicable for bilateral acquired flatfeet, the evidence does not support the conclusion that the Veteran's bilateral plantar fasciitis has resulted in other foot injuries of a "severe" level of impairment in each foot, as would be required to reach a combined disability rating in excess of his now assigned 50 percent rating.  Specifically it was noted on examination in April 2011 that the effect on the Veteran's daily activities was described as moderate to severe, which more closely approximates the criteria for moderately severe impairment under DC 5284, warranting two separate 20 percent ratings.  Under the combined rating table, 38 C.F.R. § 4.25, two separate 20 percent ratings would combine to a 40 percent rating, which is less than the 50 percent rating assigned.  Further, he similarly has not been shown to have a loss of use of either of foot, as would be required for the maximum 40 percent disability rating for either foot under DC 5284.  It is significant to note that a January 17, 2014 VA neurology note indicates that the Veteran runs greater than five miles five days a week and is cycling on the weekends.

In contemplating whether additional separate disability ratings are warranted for his feet under DC 5284, the Board additionally notes that it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Any additional separate rating under DC 5284 would result in duplicate compensation for the same symptomatology in violation of anti-pyramiding provisions. See 38 U.S.C.A. § 1155 (West 2002), 38 C.F.R. § 4.14 (2012). 

Also, the Board has considered other potential rating provisions including 38 C.F.R. §§ 4.40 and 4.45, as they relate to pain and any resulting functional impairment due to pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, DC 5276 does not evaluate the Veteran's foot disability with respect to specific ranges of motion; therefore, sections 4.40 and 4.45, with respect to pain on motion, are not applicable.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  More importantly, the rating criteria under DC 5276 specifically contemplate pain on manipulation and use.

Fifty percent is the maximum rating available under DC 5276, acquired flatfoot.  There is no other rating that would be more appropriate and none that provide for more than a 50 percent rating.  Therefore, the Veteran has been in receipt of the maximum schedular evaluation since April 25, 2011.  As the maximum scheduler evaluation is in effect, no additional discussion is necessary for this period. Johnston v. Brown, 10 Vet. App. 80, 85 (1995). 

III.  Extraschedular Ratings

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2014).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's thoracolumbar and cervical spine disabilities (i.e., limited, painful motion), as well as the feet (i.e., bilateral foot pain, pain with standing or walking, and use or inadequacy of use of orthotics) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The ratings assigned under the General Rating Formula for Diseases and Injuries of the Spine contemplate symptoms such as limitation of motion in the cervical and thoracolumbar spine due to pain.  Similarly, the ratings for the feet under DCs 5276 and 5284 contemplate mild to moderately severe foot impairment.  

In addition while the Veteran has missed work as a result of his spine and feet disabilities, the disability rating schedule contemplates the effects that the disabilities have on the Veteran's ability to work.  See 38 C.F.R. § 4.2 (Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.).  As the Veteran's spine and feet disabilities do not involve any unusual circumstances resulting in marked interference with employment and frequent periods of hospitalization that are considered outside the norm, referral for consideration of an extraschedular rating is not warranted for this claim.

IV.  TDIU

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  However, the record does not show the Veteran has been rendered unemployable as a result of his service-connected neck, back, and feet disabilities.  Therefore, any inferred TDIU claim is inapplicable in this case.


ORDER

Entitlement to a rating in excess of 20 percent for cervical myofascitis is denied. 

Entitlement to a rating in excess of 10 percent for myofascitis of the thoracolumbar spine from November 1, 2004 to April 24, 2011; and a 20 percent rating from April 25, 2011 to February 9, 2014 is denied. 

Entitlement to separate 10 percent ratings for each foot for bilateral pes planus with bilateral plantar fasciitis, from November 1, 2004 to April 24, 2011, are granted subject to the laws and regulations governing the payment of monetary benefits

Entitlement to a rating in excess of 50 percent for bilateral pes planus with bilateral plantar fasciitis from April 25, 2011 is denied.


REMAND

The record shows that the Veteran underwent lumbar surgery on July 15, 2014.  Specifically, he underwent an L3-4 transforaminal interbody fusion with extension of previous hardware (L4-S1), and use of autograft, allograft, and instrumentation.  The pre- and postoperative diagnoses were lumbar spondylosis with right L3 radiculopathy.  As the record demonstrates that the Veteran's thoracolumbar spine disability has potentially worsened since it was last examined in February 2014, additional examination is warranted to determine the present severity of the Veteran's thoracolumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1.  Request any VA treatment records from the VAMC in Washington, DC dated since January 2014 pertaining to the Veteran's back disability.  All attempts to secure this evidence must be documented in the virtual folder.

2.  Ask the Veteran to identify any additional private treatment he has received for his back disability since January 2014.  If the Veteran complies with the request, make efforts to obtain the identified records and document all attempts.

3.  Thereafter, schedule the Veteran for an appropriate VA examination of his thoracolumbar spine.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected thoracolumbar spine disability.

The examiner should conduct range of motion testing of the thoracolumbar spine, specifically noting whether - upon repetitive motion of the Veteran's low back - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the thoracolumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should state whether there is any ankylosis of the spine.

The examiner should also assess the presence and severity of any surgical scars.

Further, the examiner should address neurological pathology related to the service-connected thoracolumbar spine disability, and fully describe the extent and severity of those symptoms, including a statement of which nerves are involved.  

Also, the examiner should state whether the Veteran's service-connected thoracolumbar spine disability causes intervertebral disc syndrome, and if so, the examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

4. Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


